Exhibit 10.21 AGREEMENT FOR PURCHASE OF ACCOUNTS THIS AGREEMENT is made on June 7, 2012 by and between Health Revenue Assurance Associates, Inc. (a Maryland Corporation) having its principal place of business at 8551 West Sunrise Blvd., Suite 304, City of Plantation, County of Broward, State of Florida, 33322 (hereinafter referred to as "Seller") and AEROFUND FINANCIAL, INC., having an established place of business at 6910 Santa Teresa Boulevard, San Jose, California 95119 (hereinafter referred to as "Purchaser"). 1.PURCHASE OF ACCOUNTS. Seller for and in consideration of the sums set forth in the annexed Exhibit A (such Exhibit A as the same may be supplemented or added to from time to time being hereinafter called "Exhibit A") and in annexed Exhibit B, and other good and valuable consideration, receipt of which is acknowledged, does hereby sell to Purchaser, its successors and assigns, all of Seller's right, title and interest in and to Seller's accounts receivable set forth in Exhibit A, or subsequently purchased, which is made a part hereof, and all monies due or which may become due upon such accounts receivable (hereafter "Accounts"). Seller authorizes Purchaser to insert the Exhibit A required account information whenever accounts are subsequently purchased. Exhibit A may be sent by FAX, mail or hand delivered to Purchaser, and this Agreement and Exhibits A and B hereto shall govern all subsequently purchased accounts. Purchaser is not obligated to buy any account from Seller. Purchaser may exercise its sole discretion in approving the credit of each account debtor before buying any account. Purchaser shall have, with respect to the Accounts, all the rights and remedies of any unpaid seller under the Uniform Commercial Code and other applicable law, including the rights of replevin, claim and delivery, reclamation, and stoppage in transit. 2.AUTHORITY OF PURCHASER. Seller hereby acknowledges and agrees that Purchaser, and its successors and assigns, shall have the irrevocable authority (a) to sell, set over, pledge, compromise, or discharge the whole, or any part, of such accounts; (b) to ask, demand, collect, receive, sue, and give releases for the monies due, or which may become due, upon such accounts receivable and to compromise, prosecute, or defend any action, claim, case, or proceeding relating to accounts purchased by Purchaser, including the filing of a claim or the voting for or against a plan in any bankruptcy case, all in Purchaser's name or Seller's name, as Purchaser may choose; (c) to prepare, file, and sign Seller's name on any notice of lien, claim of mechanic's lien, assignment or satisfaction of lien or mechanic's lien or similar document; (d) at any tin 0, whether or not Seller is in default hereunder, to notify all account debtors to pay Purchaser directly; (e) to receive, open, and dispose of all mail addressed to Seller for the purpose of collecting accounts and shall be appointed as limited agent with no fiduciary responsibility to execute Seller's name on any post office change of address form; (f) to endorse Seller's name on any checks or other forms of payment on accounts assigned to Purchaser; (g) to charge any reserve accounts held by Purchaser in the name of Seller for miscellaneous expenses incurred by Purchaser related to administration of this Agreement and the transactions hereunder, including but not limited to wire fees, FedEx fees, collection costs and legal fees, or for any other charges or fees payable under this Agreement and (h) to do all acts and things necessary or proper, in furtherance of any such purposes. 3.REPRESENTATIONS, WARRANTIES AND COVENANTS. To induce Purchaser to render its services available to Seller, and with full knowledge that the truth and accuracy of the following are being relied upon by the Purchaser in the purchase and remittance for the accounts receivable acceptable to Purchaser, the Seller represents, warrants, covenants and agrees that: a. Seller is properly licensed and authorized to operate the business of coding services for hospitals under the trade name(s) n/a.; and Seller's trade name(s) has(ve) been properly filed and published as required by applicable law. Seller has fulfilled all the federal, state and local requirements of law in properly registering itself to do business at all addresses in which it is located. b. The Seller is the absolute owner of each account receivable set forth in Exhibit A and has full legal right to make said sale thereof; c. The correct amount of each receivable is as set forth in Exhibit A and is not in dispute; d. The payment of each account receivable is not contingent upon the fulfillment of any obligation or contract, past or future, and any and all obligations required of the Seller have been fulfilled as of the date of this Agreement; e. Each account receivable set forth in Exhibit A is based on an actual sale and delivery of goods and/or services actually rendered, is presently due and owing to Seller, is not in default, has not been previously sold, assigned, transferred, or pledged, and is free of any encumbrance or lien; f. There are no defenses, offsets, or counterclaims against any of the accounts receivable, and no agreement has been made under which the account debtor may claim any deduction or discount, except as otherwise stated in any of the accounts receivable set forth in Exhibit A; g. Each account receivable set forth in Exhibit A shall be the property of the Purchaser and shall be collected directly by Purchaser, but if for any reason it should be paid to Seller, Seller shall promptly notify Purchaser of such payment, shall hold any checks, drafts, or monies so received in trust for the benefit of Purchaser, and shall promptly endorse, transfer and deliver the same to Purchaser; h. Purchaser shall have the right of endorsement, and also the right to require endorsement by Seller, on all payments received by Purchaser on Seller's account; i. The Seller and, to Seller's best knowledge, each account debtor set forth in Exhibit A is, are, and shall remain solvent as that term is defined in the Federal Bankruptcy Code; j. Each account debtor named in Exhibit A will not object to the payment for, or the quality or the quantity of, the subject matter of the account receivable and is liable for the amount set forth in Exhibit A; k. Each account debtor set forth in Exhibit A shall be promptly notified after acceptance by Purchaser that the account receivable has been transferred to and is payable to Purchaser; 1 The Seller's place of business and the place where the records concerning all accounts receivable herein referred to are kept is the one set forth at the beginning of this Agreement, and Seller will promptly advise Purchaser in writing if such place of business or record keeping is changed or a new place of business or record keeping is added; m. All accounts receivable forwarded to Purchaser and acceptable to Purchaser after the date hereof, shall comply with each and every one of the foregoing representations, warranties, covenants and agreements referred to above in this Paragraph 3; n. Seller will not assign, transfer, sell, or grant any lien or security interest in accounts to any other party, without Purchaser's prior written consent; o. Seller will, upon sale to Purchaser, make proper entries on its books and records disclosing the absolute sale of said accounts to Purchaser; 2 P. There are no proceedings or investigations, pending or threatened, against Seller before any court, regulatory body, administrative agency, or other tribunal or government instrumentality; and q.
